     Case 1:18-cv-08653-VEC-SDA Document 219 Filed 02/23/21 Page 1 of 17




                                                                      D. GEORGE SWEIGERT
                                                                       GENERAL DELIVERY
                                                                     NEVADA CITY, CA 95959


                                                                              February 23, 2021
Magistrate Judge Stewart D. Aaron
U.S. District Court
500 Pearl Street
New York, New York 10007-1312

SUBJ: Compliance with ECF no. 173, 1:18-cv-08653-VEC-SDA

Your Honor,

1.      At the outset, please ignore ECF doc. no. 217 which is a straggler paper document that was
lost by the U.S. Postal Service and delayed in delivery. This document is moot and a legal nullity
(Dkt. 217). Dkt. 217 duplicates Dkt. 213. Dkt. 213 was filed electronically when Dkt. 217 was
believed to be lost in the mail. Dkt. 217 arrived a week behind schedule.

Plaintiff Respectfully Requests a Sworn List of Social Accounts from Defendant

2.      As you know ECF doc. no. 173 has placed a duty and burden upon the Defendant to product
the following (see item (1)(d), page 2, Dkt. 173).

       d) For the period from June 14, 2015 to the present, identify each social media account,
       including platform and username, used by Defendant to post Plaintiff’s name and/or
       picture.

3.     The Defendant has stated in an objection to the above requirement (Dkt. 204):

       d. Defendant objects to this request as being overbroad, excessively burdensome and
       redundant. Defendant had never heard of Plaintiff prior to 2017 and is unaware of
       documents pertaining to Plaintiff prior to 2017. Plaintiff has gone to great lengths
       identifying documents that refer to Plaintiff and/or display his picture. To the best of
       Defendant’s knowledge none exist in addition to those already identified.

4.       The Defendant makes use of several proxy social media accounts that contain defamatory
materials. The Plaintiff is obligated to present an index of defamatory statements, with source
links, to this Court as part of discovery.




                                                1
     Case 1:18-cv-08653-VEC-SDA Document 219 Filed 02/23/21 Page 2 of 17




5.     The Defendant’s use of proxy accounts (such as the CRAZY_DAVE proxy account – see
EXHIBITS – PART ONE) severely complicates the discovery response activity of the Plaintiff.
The BitChute CRAZY_DAVE account is just one of several problematic proxy accounts and the
complications created for discovery by these accounts. The ownership of the BitChute
CRAZY_DAVE proxy account controversy has been swelling for over two years (see EXHIBITS
– PART ONE). Enough is enough.

6.     The Court should require the Defendant, as stated in item (1)(d), page 2, Dkt. 173, to
provide a list of social media accounts that Defendant has accessed for the purposes of uploading,
posting, or editing artifacts about the Plaintiff.

7.      It is a reasonable request by the Plaintiff to properly scope the breadth of discovery. The
Defendant needs to provide a sworn statement as to the social media accounts where data, images,
videos, or other artifacts concerning the Plaintiff have been posted. This list may only involve 20-
30 sites and is not an overly burdensome request.

8.      The EXHIBITS – PART TWO section (attached) provides the Court with a small
sampling of the myriad of accounts maintained by the Defendant. There is a need for the Plaintiff
to identify these accounts by account name and platform. Such a sworn statement with a social
media index of platforms where material was/is posted is absolutely necessary.

9.     This situation is even more account as some of these accounts, such as the YouTube.Com
“CrowdSource The Truth 2” account, the Periscope “CrowdSource The Truth” account, the
FaceBook “Jason Goodman” account and many other accounts have been deleted recently. Some
of these accounts used the name Jason Goodman, some CrowdSource The Truth, some
21stCentury3D, etc.

10. The unnecessarily cumbersome burden is being placed upon the Plaintiff to engage in
“heads or tails” guesswork in evaluating the 20-30 social media accounts (and possibly many
others) that the Defendant operates with a variety of names and proxy names.

11. A sworn statement providing such an index will not be a burden to the Defendant. The
lack of such an index creates a prejudicial environment against the Plaintiff.


Respectfully,



D. George Sweigert



                                                 2
    Case 1:18-cv-08653-VEC-SDA Document 219 Filed 02/23/21 Page 3 of 17




                              CERTIFICATE OF SERVICE




The undersigned hereby attests under penalties of perjury that copies of this communication
have been sent via electronic mail message to the following parties on the twenty third day
(23rd) of February, two thousand and twenty-one (2021).



 Clerk of the Court, Room 200                    Jason Goodman, CEO
 U.S. District Court 500 Pearl Street            Multimedia System Design, Inc.
 New York, New York 10007-1312                   252 7th Avenue, Apart. #6S
                                                 New York, NY 10001
 EMAIL:
                                                 truth@crowdsourcethetruth.org
 temporary_pro_se_filing@nysd.uscourts.gov




                                                                 D. GEORGE SWEIGERT
                                                                     Pro Se Non-Attorney
                                                                  GENERAL DELIVERY
                                                                NEVADA CITY, CA 95959




                                             3
    Case 1:18-cv-08653-VEC-SDA Document 219 Filed 02/23/21 Page 4 of 17




                              EXHIBITS – PART ONE


Re: NOTICE OF INTENT TO ADD BITCHUTE AS DEFENDANT TO USDC SC LAWSUIT

From:Jason Goodman (Crowdsource the Truth)<jason@21stcentury3d.com>
8/26/2018 12:04 AM
To Spoliation Notice

Incidentally, I cannot wait to interview you in prison or a mental hospital. Which do you think you
might prefer? You are about to lose Dave, you nay not see it, but it is becoming clearer every
day. Your desperation is obvious and the more you press on this, the worse the outcome for you is
going to be. You are a shameful coward, a disgrace to your family, the Air Force and this country and
you will rue the day you challenged me.




On Aug 25, 2018, at 4:34 PM, Spoliation Notice <spoliation-notice@mailbox.org> wrote:

To whom it may concern:

Attached is the legal theory that supports a cause of action against Patreon, INC for aiding and
abetting the alleged wire fraud racketeering activities of Jason Goodman.

Mr. Goodman has been warned, as has Patreon, INC., about the non-stop public distribution of false
information with the intended purpose to defraud patrons of "CrowdSource The Truth" and the
individual known as "DAVID SWEIGERT".

It is suggested that all parties use prudent caution and consult with an appropriate attorney.

Warm regards,

Evidence Collection Team




On August 25, 2018 at 2:44 PM "Jason Goodman (Conspiracy Realist)"
<jason@21stcentury3d.com> wrote:

                                                    4
    Case 1:18-cv-08653-VEC-SDA Document 219 Filed 02/23/21 Page 5 of 17




Mr David Sweigert,

Your ongoing harassment of me is not legitimate legal action. Every person receiving this message
knows that no actual lawyer and no legitimate legal action would communicate via anonymous email in
the way you repeatedly have.

You have persistently harassed me, and in this case, business associates of mine that are totally
unrelated to bitchute.com or activity on bitchute.com by me or anyone else. Furthermore, you have
presented no evidence whatsoever that I or anyone affiliated with me is responsible for uploading the
video files you have referred to on bitchute.com. You could have easily done this yourself as a pre-text
or further motivation to send harassing anonymous emails and threats.

You yourself created the videos in question, and the CRAZY_DAVE bitchute account you refer to shows
no clear connection to me or my business endeavors. It is not monetized in any way that I observe and
does not reference my business in a promotional manner or advertise my endeavors in any
way. Bringing it to the attention of business associates of mine along with your baseless allegations
and threats of legal action against myself and my associates is clearly a malicious act of tortious
interference on your part and represents significant legal exposure for you.

To clarify further, it remains unclear if the bitchute channel in question violates copyright law in the way
you allege. It may in fact be protected by “fair use” under the Digital Millennium Copyright Act, but
that in and of itself would be up to the determination of a judge. I have heard on the internet that this
particular bitchute channel is intended to be an evidence repository. The video content on it would
appear to demonstrate your own criminal intent to harass and intimidate myself and others as you have
for the past 12+ months and continue to in an ongoing fashion.

The irony here is that your repeated and aggressive attempts to suppress this information are IN FACT
spoliation of evidence with regard to your ongoing criminal harassment of me. That is the assessment
of Special Agent Brittany Custer of the FBI, to whom I have given an extensive report of your actions. In
the state of California, where you reside, spoliation of evidence is a very serious offense. Sanctions can
include the dismissal of claims or defenses, preclusion of evidence, and the granting of summary
judgment for the innocent party.

I must warn you yet again to discontinue your ongoing harassment of myself and my business
associates. The civil legal and criminal exposure you are creating for yourself only puts you at risk and
is not effective in intimidating me or the legal teams of the corporations you continue to harass.

Jason Goodman
323-744-7594




On Aug 25, 2018, at 1:33 AM, Spoliation Notice <spoliation-notice@mailbox.org> wrote:

Dear Mr. Goodman,



                                                     5
    Case 1:18-cv-08653-VEC-SDA Document 219 Filed 02/23/21 Page 6 of 17




In the previous e-mail message the attached documents speak for themselves.

Corporations have a right to know that they will be named as defendants in legal actions related to
your criminal copyright infringement and other racketeering activities.

For your review two new court documents are attached which depict your use of the social media
platform PATREON to carry on your alleged racketeering activities.

This message is designed to warn BITCHUTE so that they may avoid troublesome litigation and other
unpleasant realities. There is a requirement to provide adequate notice to potential defendants.

You may wish to consult an attorney.

Warm regards,

Evidence Collection Team




On August 24, 2018 at 5:56 AM "Jason Goodman (Crowdsource the Truth)"
<jason@21stcentury3d.com> wrote:



The previous email was sent by David George Sweigert. Mr. Sweigert has been posing as a lawyer
sending anonymous legal letters and harassing me for more than one year. Mr. Sweigert is committing
tortious interference by making claims unsupported by evidence and presenting them to companies I
do business with, with the express intent of defaming me and damaging my business
relationships. Please disregard any communications from Spoliation Notice <spoliation-
notice@mailbox.org> this is a fake account and not a real legal firm or lawyer.

Jason Goodman




On Aug 23, 2018, at 5:20 PM, Spoliation Notice <spoliation-notice@mailbox.org> wrote:

REF: Evidence preservation demand

ATTENTION:

As you are well aware the individual known as "JASSON GOODMAN" has created a fake news site
known as "CRAZY_DAVE" on the BitChute platform. Evidence of the BitChute videos is attached in the
form of a PDF file.

ALL material posted to this "CRAZY_DAVE" BitChute site is the sole property of DAVID SWEIGERT. Mr.
Goodman has NO rights to this copyrighted property whatsoever. This content is not authorized for
public distribution in any manner by anyone and is the exclusive property of DAVID SWEIGERT.

                                                   6
    Case 1:18-cv-08653-VEC-SDA Document 219 Filed 02/23/21 Page 7 of 17




DEMAND is hereby made that all of the content of "CRAZY_DAVE" be removed immediately. In the
alternative BitChute will be added to the lawsuit depicted in the second PDF file.

YouTube, LLC has wisely terminated two (2) similiar hoax new sites created by JASON GOODMAN as
described in the third PDF file.

As BitChute is now a potential defendant in a fedral lawsuit your enterprise is hereby instructed to
safely archive, store, and make safe all electronic evidence associated with the "CRAZY_DAVE" BitChute
site. Including log files, audit files, membership subscription forms, dates and times of uploading of
content, etc.

Warm regards,

Evidence Collection Team

Attachments:
BitChute artifacts
Letter to YouTube,LLC
Pleading of the USDC for South Carolina<bitchute-infringement - Copy - Copy.pdf><youtube-
response.pdf><brief-2-support-copyright.pdf>
<Evidence-Goodman.pdf>
<RJN-GOODMAN.pdf>
<acacacavvvaaaaaazzazz.jpg>




                                                  7
Case 1:18-cv-08653-VEC-SDA Document 219 Filed 02/23/21 Page 8 of 17




                  EXHIBITS - PART TWO




          https: //twitter.com/csthetruth/status/1263627026487017473




                                      8
Case 1:18-cv-08653-VEC-SDA Document 219 Filed 02/23/21 Page 9 of 17




              https: //steemkr.com/acton/@csthetruth/y9qoxz7t




                                    9
Case 1:18-cv-08653-VEC-SDA Document 219 Filed 02/23/21 Page 10 of 17




             https: //www.pinterest.it/pin/711498441109022610/




                                    10
Case 1:18-cv-08653-VEC-SDA Document 219 Filed 02/23/21 Page 11 of 17




             https: //www.youtube.com/watch?v=aDRUFyb54PY




                                  11
Case 1:18-cv-08653-VEC-SDA Document 219 Filed 02/23/21 Page 12 of 17




          https: //www.patreon.com/posts/why-are-social-i-43116042




                                    12
Case 1:18-cv-08653-VEC-SDA Document 219 Filed 02/23/21 Page 13 of 17




               https: //www.bitchute.com/video/Fv6052bnbzk/




              https: //www.bitchute.com/video/aDRUFyb54PY/




                                   13
    Case 1:18-cv-08653-VEC-SDA Document 219 Filed 02/23/21 Page 14 of 17




                        https: //www.bitchute.com/video/SJnBzYc18a8P/


Originally titled "LARP HQ Follow the women George Webb and Jason CrowdSource" why did David
George Sweigert delete this video only minutes after uploading it? Did he realize he'd revealed too
much? Is he trying to figure out if Jason Goodman of Crowdsource the Truth really has engaged the
U.S. Postal Inspector in the alleged case of mail fraud?




                                                14
Case 1:18-cv-08653-VEC-SDA Document 219 Filed 02/23/21 Page 15 of 17




               https: //www.bitchute.com/video/bNP5rfZvSAs/




                                   15
    Case 1:18-cv-08653-VEC-SDA Document 219 Filed 02/23/21 Page 16 of 17




                          https: //www.bitchute.com/video/jJ7GP1YKelk/

Why are George Webb and his brother so persistent in their determination to destroy Crowdsource
the Truth?


Please sponsor the of Crowdsource the Truth Counterlawfare Fund
at http://www.crowdsourcethetruth.com. Become a sponsor & enjoy exclusive content on
SubscribeStar & Patreon




                                               16
    Case 1:18-cv-08653-VEC-SDA Document 219 Filed 02/23/21 Page 17 of 17




             https://www.youtube.com/watch?v=WwyRPFhW-HE&feature=youtu.be




Susan Lutzke aka Susan Holmes aka Queen Tut is a horrible but frequent liar. She recently called
me, revealing a long suspected conspiracy between her, D. George "Acton" Sweigert and Robert
David Steele. While nothing she says can be believed at this point, how else would David Sweigert
know the true identity of Oakey Marshall Richards were this particular admission not true? The
sinister plans of these malicious social engineers are being revealed before our eyes as the
fraudulent and vexatious lawsuit brought by Steele continues to crumble.




                                                17
